Case 5:17-cv-02185-BLF Document 234-2 Filed 02/17/21 Page 1 of 2




                                         EXHIBIT A
                                     Case 5:17-cv-02185-BLF Document 234-2 Filed 02/17/21 Page 2 of 2

                                                        Proposed Residual Distribution of Class Member Payments
                                                         In re Nexus 6P Product Litigation , No. 5:17-cv-02185-BLF


Settlement Fund                                                       $ 9,750,000.00
Attorney Fees                                                         $ 2,925,000.00
Attorney Costs                                                        $   152,023.14
Service Award                                                         $    39,000.00
KCC                                                                   $   250,000.00
Initial Distribution payments that are Cashed or have been Reissued   $ 5,844,499.79
Initial Amount Available for 2nd Distrib                              $   539,477.07
Additional KCC costs                                                  $   122,425.91
Total Available for 2nd Distrib                                       $   417,051.16




                                                                                          Last       Pro-rata      Actual Pro-rata
                                                                                        Payment    Payment per       Pyament per
                             Group Type                                Claim Count      Amount       Claimant      claimant (Avg)1       Total
Valid Option (1B) Cashed                                                       12693    $ 15.79   $        29.21   $          6.12   $    77,731.10
Valid Option (1C) Cashed                                                       33783    $ 29.11   $        45.89   $          9.62   $   325,023.85
Late Claims                                                                        29   $    -    N/A              $        137.80   $     3,996.21
Late responses                                                                     33   $    -    N/A              $        312.12   $    10,300.00
Total                                                                         46,538              $ 1,921,064.40                     $   417,051.16




                             1
                             Notes re Pro-rata calculation
                           (29.11/2,186,120.00)*417,051.16
                           (45.89/2,186,120.00)*417,051.16
                             Late are based off claim type
